



Exhibit 10.3.2.0


Execution Version
_________________________








SECOND AMENDED AND RESTATED
SHAREHOLDERS’ AGREEMENT






by and among






WYNN RESORTS (MACAU), LIMITED,






WYNN RESORTS INTERNATIONAL, LTD.,






CHEN CHIH LING LINDA






and






WYNN RESORTS (MACAU) S.A.








_________________________






as of 14 January 2016




        
        

--------------------------------------------------------------------------------


TABLE OF CONTENTS


PAGE NO.




Parties
1


 
 
Recitals
1


 
 
ARTICLE 1 DEFINITIONS AND REFERENCES
3


1.1 Definitions
3


1.2 References
7


ARTICLE 2 MANAGEMENT OF THE COMPANY
7


2.1 Charter Documents
7


2.2 Business of the Company
8


2.3 Composition of the Board
8


2.4 Meetings of the Board
8


2.5 The Executive Director
9


2.6 Meetings of the Shareholders
9


ARTICLE 3 SHARES
9


3.1 Capital of the Company
9


3.2 Class A Shares
10


3.3 Class B Shares
10


3.4 Class C Shares
10


ARTICLE 4 [not used]
11


ARTICLE 5 TRANSFERS OF SHARES
11


5.1 Restrictions on Transfer of Class A Shares
11


5.2 Purchase of Class A Shares
11


5.3 Legends on Share Certificates; Safekeeping of Share Certificates
12


ARTICLE 6 REPRESENTATIONS, WARRANTIES, AND COVENANTS
13


6.1 Representations and Warranties of the Shareholders
13


6.2 Representations and Warranties of the Company
14


6.3 Covenants of Chen
15


ARTICLE 7 TERM AND TERMINATION
15


7.1 Term
16


7.2 Events of Default
16


7.3 Remedies Upon Events of Default
16


7.4 Manner of Exercise
17


7.5 Closing
17


7.6 Enforcement of Rights
17


ARTICLE 8 INDEMNIFICATION
17


8.1 Indemnification by the Shareholders
17


8.2 Indemnification by the Company
18


8.3 Claims for Indemnification
18


8.4 Defense by Indemnifying Party
18


8.5 Manner of Indemnification
19


ARTICLE 9 [not used]
19


 
 



i
        

--------------------------------------------------------------------------------





ARTICLE 10 MISCELLANEOUS
19


10.1 Notices
21


10.2 Assignment
21


10.3 Successors and Permitted Transferees
21


10.4 Governing Law
21


10.5 Modifications, Amendments, and Waivers
21


10.6 Not for Benefit of Creditors
21


10.7 Time of Essence
22


10.8 Severability
22


10.9 Survival
22


10.10 Specific performance
22


10.11 Entire Agreement
22


10.12 Counterparts
22







EXHIBITS


A
‑    Executive Director’s Role

B
‑    Option Agreement

C
‑    Shareholder’s Declaration









ii


--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
SHAREHOLDERS’ AGREEMENT




THIS SECOND AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT is made and entered
into as of 14 January 2016 and intended to be effective as of October 1, 2015,
by and among CHEN CHIH LING LINDA, WYNN RESORTS INTERNATIONAL, LTD., WYNN
RESORTS (MACAU), LIMITED and WYNN RESORTS (MACAU) S.A.


R E C I T A L S:


A.    The Company, Wynn International, Wynn Hong Kong and Mr. Wong Chi Seng
(“Wong”) were parties to a certain “Amended and Restated Shareholders Agreement”
dated as of September 16, 2004, in respect of share ownership interests in the
Company.


B. Pursuant to a share transfer or endorsement instrument, Wong has transferred
the entirety of his Class A Shares, including all rights associated therewith,
to Chen, and the Company, Wynn International and Wynn Hong Kong have consented
to such transfer.


C.    As a result of such transfer, Chen became the registered and beneficial
owner of Twenty Thousand Ten (20,010) Class A Shares, which Shares represent
(a) Ten Percent (10%) of the authorized voting power of the Company, (b) a
nominal right to receive a Class A Annual Dividend of up to One Macau
Pataca (MOP1) per year from the Company and (c) a nominal right to receive a
Class A Capital Distribution of up to One Macau Pataca (MOP1) upon the
liquidation of the Company or amortization of the Class A Shares.


D.     Wynn Hong Kong remains the registered and beneficial owner of One Hundred
Two Thousand Fifty‑One (102,051) Class B Shares, which Shares represent
Fifty‑One Percent (51%) of the authorized voting power in, capital of, and
rights to receive dividends and other distributions from, the Company, after
payment of the Class A Annual Dividend and (if applicable) the Class A Capital
Distribution in respect of the Class A Shares.


E.    Wynn International remains the registered and beneficial owner of
Seventy‑Eight Thousand Thirty‑Nine (78,039) Class C Shares, which Shares
represent (a) Thirty‑Nine Percent (39%) of the authorized voting power in, and
capital of, the Company, and (b) Forty‑Nine Percent (49%) of the rights to
receive dividends and other distributions from the Company, after payment of the
Class A Annual Dividend and (if applicable) the Class A Capital Distribution in
respect of the Class A Shares.


F.    The Shareholders wish to record their understandings regarding certain
aspects of the management of the Company and the structure of their respective
investments in the Company and to provide for future dealings in the Class A
Shares and any interests therein by signing this “Second Amended and Restated
Shareholders’ Agreement”.


1
        

--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and adequacy
of which hereby are acknowledged, the Parties agree as follows:




2


--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS AND REFERENCES



1.1    Definitions.


For purposes of this Agreement, the following capitalized terms have the
following respective meanings:


“Affiliate” of a Person means any Person that, directly or indirectly, through
one (1) or more intermediaries, owns, is owned by or is under common ownership
with such first Person. For the purpose of determining ownership of any Person
other than an individual, an individual shall be considered as owning any voting
securities or other beneficial interests owned by members of such individual’s
parents, spouse, lineal descendants and siblings, if any (including, without
limitation, any individual related by or through legal adoption), or a trust for
the exclusive benefit of any of the foregoing.


“Agreement” means this Second Amended and Restated Shareholders’ Agreement by
and among the Parties.


“Articles” means the Articles of Association of the Company dated as of
September 10, 2004.


“Board” means the Board of Directors of the Company.


“Business Day” means a day on which banks are open for business in the MSAR, Las
Vegas, Nevada, and New York.


“Chairman” means the Chairman of the Board of Directors of the Company, as
appointed pursuant to Section 2.3.


“Charter Documents” means the articles of association and other organizational
and governing documents of a Person that is a company or corporation.


“Chen” means Chen Chih Ling Linda, an individual.


“Class A Annual Dividend” has the meaning ascribed to that term in Section 3.1.


“Class A Capital Distribution” has the meaning ascribed to that term in
Section 3.1.


“Class A Shares” means (a) the Twenty Thousand Ten (20,010) Class A Shares of
the Company’s Class A voting stock of One Thousand Macau Patacas (MOP1,000) par
value each that are designated for ownership by the Executive Director, and
which currently are or contemporaneously with the execution of this Agreement
will be registered in the name of, and beneficially owned by, Chen, and (b) any
other Shares owned at any time by any Executive Director.







--------------------------------------------------------------------------------





“Class B Shares” means the One Hundred Two Thousand Fifty‑One (102,051) Shares
of the Company’s Class B voting stock of One Thousand Macau Patacas (MOP1,000)
par value each, which currently are registered in the name of, and beneficially
owned by, Wynn Hong Kong.


“Class C Shares” means the Seventy‑Eight Thousand Thirty‑Nine (78,039) Shares of
the Company’s Class C voting stock of One Thousand Macau Patacas (MOP1,000) par
value each, which currently are registered in the name of, and beneficially
owned by, Wynn International.


“Company” means Wynn Resorts (Macau) S.A., a company limited by shares organized
with limited liability and existing under the laws of the MSAR.


“Concession Contract” means the Concession Contract to Conduct Casino Games of
Chance and Games of Other Forms by and between the MSAR Government and the
Company dated June 24, 2002.


“Defaulting Shareholder” has the meaning ascribed to that term in Section 7.3.


“Default Price” has the meaning ascribed to that term in Section 7.3.


“Director” means a member of the Board, including, but not limited to, the
Executive Director and the Chairman.


“Directors” means more than one (1) Director.


“Dollars” and “$” means units of the lawful currency of the United States of
America.


“Effective Date” means the date first set forth above in respect of which this
Agreement is intended to take effect.


“Event of Default” means any of the events described in Section 7.2.


“Executive Director” has the meaning ascribed to that term in Section 2.5.


“FCPA” has the meaning ascribed to that term in Section 6.1(f).


“Gaming Authority” means those national, state, local, and other governmental,
regulatory, and administrative authorities, agencies, boards, and officials
responsible for or involved in the regulation of gaming or gaming activities or
the interpretation or enforcement of Gaming Laws in any jurisdiction, including
without limitation, within (a) the MSAR, specifically, the MSAR Gambling
Inspection and Coordination Bureau and the MSAR Gaming Commission, (b) the State
of Nevada, specifically, the Nevada Gaming Commission, the Nevada State Gaming
Control Board and the Clark County Liquor and Gaming Licensing Board, and (c)
the Commonwealth of Massachusetts, specifically, the Massachusetts Gaming
Commission, and with respect to each of the foregoing, any other applicable
governmental authority, agency, board, body or officials.


4


--------------------------------------------------------------------------------







“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing, or permit authority over gaming within any jurisdiction,
including without limitation, within (a) the MSAR, specifically, Law
No. 16/2001, Administrative Regulations No. 26/2001 and any Concession Contract
granting to the Company the concession to conduct casino games of chance and
other games in the MSAR, (b) the State of Nevada, specifically, the Nevada
Gaming Control Act, as codified in Nevada Revised Statutes Chapter 463, the
regulations of the Nevada Gaming Commission promulgated thereunder and the Clark
County Code, and (c) the Commonwealth of Massachusetts, as any of the foregoing
may be amended or replaced from time to time.


“Gaming Licenses” means all concessions, licenses, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Gaming Authority necessary for or relating to the
conduct of activities under any Gaming Laws.


“Gaming Problem” means, with respect to any Shareholder or any of its
Affiliates, any circumstance such that such Shareholder’s participation in the
Company or any of its Affiliates is deemed likely, in the sole and absolute
discretion of the Company or Wynn International, to preclude or materially
delay, impede or impair the ability of the Company, Wynn International, any
Affiliate of either of them, or any business entity with respect to which the
Company, Wynn International or such Affiliate holds a Gaming License, to obtain
or retain any Gaming License, or to result in the imposition of disciplinary
action, including, without limitation, materially burdensome terms and
conditions on any Gaming License.


“Indemnified Party” means a Party entitled to be indemnified pursuant to
Article 8.


“Indemnifying Party” means a Party required to indemnify an Indemnified Party
pursuant to Article 8.


“Information” has the meaning ascribed to that term in Article 9.


“Macau Patacas” and “MOP” means units of the lawful currency of the MSAR.


“MSAR” means the Macau Special Administrative Region of the People’s Republic of
China.


“Notice” has the meaning ascribed to that term in Section 10.1.


“Option Agreement” means the Option Agreement by and among Chen, Wynn
International, and the Company, dated of even date herewith, a copy of which is
attached as Exhibit B.


“Parties” means all of Chen, Wynn International, Wynn Hong Kong and the Company.


“Party” means any one (1) of the Parties.







--------------------------------------------------------------------------------





“Person” means any individual, partnership, association, corporation, company,
trust, governmental authority or other entity having a separate legal
personality.


“Reference Rate” means the three (3)‑month, Dollar ($) London Interbank Offered
Rate in effect from time to time (or such other rate as the relevant Parties
shall agree if such rate shall not be in effect at any time).


“Securities Authority” means those national, state, local and other
governmental, regulatory and administrative authorities, agencies, boards and
offices responsible for or involved in the regulation of securities, the offer,
sale and trading of securities, and the administration or enforcement of laws
relating to securities.


“Securities Problem” means, with respect to any Shareholder or any of such
Shareholder’s Affiliates, any circumstances such that such Shareholder’s
participation in the Company or any of its Affiliates is deemed likely, in the
sole and absolute discretion of the Company or Wynn International, to preclude
or materially delay, impede or impair the ability of the Company, Wynn
International or any Affiliate of either of them to offer, sell or trade
securities, or to result in the imposition of disciplinary action including,
without limitation, materially burdensome terms and conditions on any such
offer, sale, or trading of securities.


“Shareholder” means any one (1) of the Shareholders.


“Shareholders” means all of the holders of Shares.


“Share” means one of the Shares.


“Shares” means the Class A Shares, the Class B Shares, the Class C Shares and
any other future equity interests in the Company.


“Transfer” has the meaning ascribed to that term in Section 5.1(a).


“Wynn Holdings” means Wynn Resorts (Macau) Holdings, Ltd., a private company
limited by shares organized with limited liability and existing under the laws
of the Isle of Man.


“Wynn Hong Kong” means Wynn Resorts (Macau), Limited, a private company limited
by shares organized with limited liability and existing under the laws of the
Hong Kong Special Administrative Region of the People’s Republic of China.


“Wynn International” means Wynn Resorts International, Ltd., a private company
limited by shares organized with limited liability and existing under the laws
of the Isle of Man.


“Wynn Resorts” means Wynn Resorts, Limited, a corporation organized with limited
liability and existing under the laws of the State of Nevada of the United
States of America.




6


--------------------------------------------------------------------------------






1.2    References.


(a)    Articles, Sections and Exhibits. Any reference in this Agreement to an
Article, Section, or Exhibit is, unless otherwise stated, a reference to an
Article, Section or Exhibit of or to this Agreement.


(b)    Headings. Headings set forth in this Agreement are for ease of reference
only and shall not affect the construction of this Agreement.


(c)    References to Documents. References to this Agreement or any other
agreement, instrument or document referred to in this Agreement shall be
construed as references to this Agreement or, as the case may be, such other
agreement, instrument or document, as the same may have been, or may from time
to time be, amended, varied, novated or supplemented.


(d)    Number. Words importing the singular include the plural and vice versa.


(e)    Gender. Words importing a gender include any gender or neuter.


(f)    Speech; Grammar. Other parts of speech and grammatical forms of a word or
phrase defined in this Agreement have corresponding meanings.


(g)    Parties. Except as otherwise provided in this Agreement, a reference to a
Party to this Agreement includes that Party’s permitted successors and permitted
assigns.


(h)    Business Day. Where the day on or by which any thing is to be done is not
a Business Day, that thing must be done on or by the immediately succeeding
Business Day.


(i)    Preparation of Documents. No rule of construction shall apply to the
disadvantage of a Party because that Party or its legal counsel was responsible
for the preparation of this Agreement or any part of it.



ARTICLE 2
MANAGEMENT OF THE COMPANY



2.1    Charter Documents.


The Company shall operate pursuant to the terms of the Articles and this
Agreement. To the extent that the terms of this Agreement conflict with the
terms of the Articles, the terms of the Articles shall prevail. In all other
cases, the terms of this Agreement shall prevail. Each Shareholder hereby agrees
to vote all Shares and take all other actions necessary or appropriate to ensure
that the Articles do not at any time conflict with the provisions of this





--------------------------------------------------------------------------------





Agreement and shall not vote to approve (or consent to the approval of) any
amendment to the Articles which would be inconsistent with or contrary to the
intention of this Agreement.



2.2    Business of the Company.


The businesses to be conducted by the Company and its Affiliates shall be as
follows:


(a)    Hotel and Gaming Resorts. The Company shall own and operate one or more
hotel-casino resort projects in the MSAR pursuant to the terms of the Concession
Contract and the Gaming Laws of the MSAR.


(b)    Related Activities. In addition to the activities described in
Sections 2.2(a), the Company may engage in activities related to the activities
described in No. 2 of Article 2 of the Articles.


(c)    Other Activities. In addition to the matters described above, the Company
may engage in the conduct of (i) the purchase, construction or development of
additional hotel-casino resort projects in the MSAR, (ii) any activities related
to Sections 2.2(a), 2.2(b) and 2.2(c)(i), to the extent permitted by the laws of
the MSAR or authorized by any relevant governmental authorities of the MSAR, and
(iii) such other businesses as the Board may decide to undertake from time to
time, whether or not associated with the foregoing, to the extent permitted by
the laws of the MSAR or authorized by any relevant governmental authorities of
the MSAR.



2.3    Composition of the Board.


Subject to the terms of this Agreement, the Company shall be managed by the
Board. The Shareholders shall elect the members of the Board. The Board shall
appoint one (1) of its members to serve as Chairman of the Board. The Chairman
of the Board shall nominate, and the Board shall elect, the Executive Director.
The members of the Board have agreed, and the MSAR Government has approved, that
Stephen A. Wynn shall serve as the Chairman of the Board of Directors and Chen
may serve as the Executive Director.



2.4    Meetings of the Board.


Meetings of the Board may be called at any time by the Chairman at such
locations and at such times as the Chairman shall designate. Meetings of the
Board may be held in person or by any other means permitted by law. The presence
in person or by proxy of at least two (2) Directors shall be required to
constitute a quorum for any meeting of the Board. Decisions of the Board shall
be made by majority vote of the Directors present, in person or by proxy, at any
duly constituted meeting of the Board at which a quorum is present. The Chairman
of the Board shall have an additional casting or tie‑breaking vote in the event
of a deadlock in votes of the Directors.




8


--------------------------------------------------------------------------------






2.5    The Executive Director.


To the extent required by the laws of the MSAR, the Company shall at all times
have one (1) Director who is a permanent resident of the MSAR and who shall be
designated as the Executive Director of the Company in accordance with the rules
set forth in Article 19 of MSAR Law No. 16/2001 (the “Executive Director”). The
Executive Director shall (a) be a Director designated by the Shareholders to
serve as the Executive Director of the Company, (b) participate as a member of
the Board, (c) be appointed by, and serve at the pleasure of, the Board,
(d) report to and be subject to the direction of the Board and (e) be delegated
such management authority as the Board shall from time to time grant to the
Executive Director, in writing, subject always to Article 466.3 of the Macau
Commercial Code, and the Executive Director’s authority shall not exceed the
authority so delegated. The current role and duties of the Executive Director
are set forth in Article 16.4 of the Articles and on Exhibit A. The Directors
have designated Chen to serve as the Executive Director for the time being.



2.6    Meetings of the Shareholders.


Meetings of the Shareholders may be called at any time by any Shareholder, upon
at least fifteen (15) days’ Notice to all Shareholders. The Shareholders shall
ensure that such meetings are held at least once each year at such locations and
at such times as the Chairman of the Board shall designate. Meetings of the
Shareholders may be held in person or by any other means permitted by law. The
presence, in person or by proxy, of the holders of at least Seventy‑Five
Percent (75%) of the total number of Shares or their designated representatives
shall be required to constitute a quorum for any meeting of the Shareholders. If
no quorum is present at a Shareholders’ meeting called by a Shareholder, a
second Shareholders’ meeting shall be called fifteen (15) days after the first
Shareholders’ meeting. Decisions of the Shareholders shall be made by majority
vote of the Shares by the holders of such Shares or their designated
representatives present, in person or by proxy, at a duly constituted
Shareholders’ meeting at which a quorum is present.



ARTICLE 3
SHARES



3.1    Capital of the Company.


The entire registered capital of the Company consists solely of Two Hundred
Million One Hundred Thousand Macau Patacas (MOP200,100,000) divided into Two
Hundred Thousand One Hundred (200,100) Shares of One Thousand Macau
Patacas (MOP1,000) par value each. There are Twenty Thousand Ten (20,010)
Class A Shares, One Hundred Two Thousand Fifty‑One (102,051) Class B Shares, and
Seventy‑Eight Thousand Thirty‑Nine (78,039) Class C Shares. Each Share entitles
the holder thereof to identical voting and social rights (subject always to
Section 2.3) in the Company. All of the Shares are duly authorized, validly
issued, outstanding, and owned legally and beneficially by the Shareholders in
the proportions set forth in Sections 3.2 to 3.4, and are free and clear of any
lien, mortgage, other interest or encumbrance, or restriction on the right of
Transfer thereof, except as provided





--------------------------------------------------------------------------------





in this Agreement, the Option Agreement and financings as approved by the Board.
There are no Shares held in the treasury of the Company. Except as provided in
this Agreement, there are no outstanding warrants, options, contracts, calls,
convertible securities or other rights of any kind with regard to authorized,
but unissued, or issued but not outstanding, Shares or other securities of the
Company of any kind. Except as provided in this Agreement, the Company has no
right or obligation to purchase or redeem any Shares or other securities of the
Company of any kind.



3.2    Class A Shares.


The Class A Shares, in the aggregate, represent Ten Percent (10%) of the
authorized social rights and voting power of the Company. The holder of the
Class A Shares is entitled to a preferential annual dividend in an amount in the
aggregate of up to One Macau Pataca (MOP1) (the “Class A Annual Dividend”) and a
preferential distribution in the event of the liquidation of the Company or
amortization of the Class A Shares in an amount in the aggregate of up to One
Macau Pataca (MOP1) (the “Class A Capital Distribution”), and shall be entitled
to no other dividends, distributions, capital, liquidation proceeds, return of
par value or other emoluments of any type from the Company. All other rights to
dividends and other distributions from the Company shall accrue to, and be
vested in, the Class B Shares and the Class C Shares. The Class A Shares shall
have no obligation to contribute capital to the Company and in the event that
any return of dividend, distribution, capital, liquidation proceeds, par value
or emolument of any type other than the Class A Annual Dividend or the Class A
Capital Distribution shall ever be received by the holder of the Class A Shares,
such holder shall immediately transfer such dividend, distribution, capital,
liquidation proceeds, par value or emolument to the holders of the issued and
outstanding Class C Shares, in proportion to their ownership thereof. To the
extent required by the laws of the MSAR, the holder of the Class A Shares shall
at all times be a permanent resident of the MSAR and shall serve as the
Company’s Executive Director. Chen currently owns all Twenty Thousand
Ten (20,010) of the authorized, issued, and outstanding Class A Shares.



3.3    Class B Shares.


The Class B Shares, in the aggregate, represent Fifty‑One Percent (51%) of
(a) the authorized voting power of the Company, and (b) the rights to receive
dividends and other distributions from, and capital of, the Company, after
payment of the Class A Annual Dividend and the Class A Capital Distribution in
respect of Class A Shares. Wynn Hong Kong currently owns all One Hundred Two
Thousand Fifty‑One (102,051) of the authorized, issued and outstanding Class B
Shares.



3.4    Class C Shares.


The Class C Shares, in the aggregate, represent (a) Thirty‑Nine Percent (39%) of
the authorized voting power of the Company, and (b) Forty‑Nine Percent (49%) of
the rights to receive dividends and other distributions from, and capital of,
the Company, after payment of the Class A Annual Dividend and the Class A
Capital Distribution in respect of Class A Shares. The holders of the Class C
Shares, in proportion to their ownership thereof, shall be entitled to


10


--------------------------------------------------------------------------------





receive any dividends, distributions, capital, liquidation proceeds, par value
or other emoluments that may at any time be paid to or received by the holders
of the Class A Shares, except the Class A Annual Dividends and the Class A
Capital Distribution. Wynn International currently owns all Seventy‑Eight
Thousand Thirty‑Nine (78,039) of the authorized, issued and outstanding Class C
Shares.



ARTICLE 4

[not used]



ARTICLE 5
TRANSFERS OF SHARES



5.1    Restrictions on Transfer of Class A Shares.


The holder of the Class A Shares shall not be able to, directly or indirectly,
sell, assign, give, bequeath, transfer, pledge, or encumber (a “Transfer”) any
direct or indirect interest in any Class A Shares, or any portion of them,
except as set forth in this Article 5. Any attempted or purported Transfer in
violation of this Article 5 shall not be recognized by the Company, shall be
void, and will produce no effect towards the non‑Transferring Shareholders, the
Company, or any purported Transferee.



5.2    Purchase of Class A Shares.


(a)    Purchase. Wynn International holds an option to purchase or designate a
Person to purchase all the Class A Shares and any other shares or equity
interests in the Company held by Chen at any time pursuant to the terms and
subject to the conditions of the Option Agreement. In addition, unless Wynn
International exercises such option, in the event of (i) the Executive
Director’s (A) death, legal disability, retirement, removal or resignation from
the office of Executive Director, (B) failure to remain a permanent resident of
the MSAR, (C) revocation of appointment to serve in the capacity of Executive
Director, or (D) other failure to serve in the capacity of Executive Director,
(ii) the occurrence of an Event of Default by or with respect to the Executive
Director, (iii) the determination by any Gaming Authority or the Company or any
of its Affiliates that (A) the Executive Director is unsuitable to continue to
serve in the capacity of Executive Director of the Company, or (B) a Gaming
Problem exists or may exist, or (iv) the determination by any Securities
Authority or the Company or any of its Affiliates that (A) the Executive
Director is unsuitable to continue to serve in the capacity of Executive
Director of the Company, or (B) a Securities Problem exists or may exist, then
the Company shall have the right (but not the obligation) to redeem, purchase,
or appoint a Person to purchase all of the Class A Shares in the manner
prescribed in Section 5.2(c). Neither the outgoing Executive Director nor such
Person’s estate, personal representative or successor in interest shall have any
further rights as the owner of the Class A Shares from and after (I) the date of
the exercise by Wynn International or its designee of the right to purchase the
Class A Shares pursuant to the Option Agreement, or (II) the date of





--------------------------------------------------------------------------------





exercise by the Company or its designee of the option to purchase the Class A
Shares. The purchase of Class A Shares is subject to prior MSAR Government
approval in accordance with the Concession Contract and such Class A Shares
shall at all times be held by a Person who satisfies the requirements of the
Gaming Laws.


(b)    Price. The price to be paid by Wynn International or its designee for all
of the Class A Shares is prescribed in the Option Agreement. The price to be
paid by the Company or its designee for all of the Class A Shares in the event
of a purchase of the Class A Shares upon the occurrence of an event described in
Section 5.2(a) shall be One Macau Pataca (MOP1).


(c)    Manner of Purchase. The purchase of the Class A Shares described in
Section 5.2(a) shall be effected (i) by Wynn International or its designee in
the manner prescribed in the Option Agreement, or (ii) by the Company or its
designee giving Notice to the outgoing Executive Director or such Person’s
estate after the occurrence of an event described in Section 5.2(a), specifying
the place, date, and time at which payment shall be made to the outgoing
Executive Director or such Person’s estate, personal representative or successor
in interest, as the case may be, for the Class A Shares. On that date, and at
that place and time, Wynn International, the Company or the relevant designee,
who shall be designated as the replacement Executive Director, shall deliver the
purchase price for the Class A Shares, determined in the manner provided in
Section 5.2(b), to the outgoing Executive Director or such Person’s estate,
personal representative or successor in interest, as the case may be, in cash or
by registered or certified check, and all of the Class A Shares, together with
all stock powers and other signed documents deemed by Wynn International, the
Company or the relevant designee, as the case may be, to be necessary to
transfer the Class A Shares, shall be delivered to Wynn International, the
Company or the relevant designee, as the case may be, by the outgoing Executive
Director or such Person’s estate, personal representative or successor in
interest.


(d)    Purchase Price Full Payment for Class A Shares. Payment of the purchase
price for the Class A Shares pursuant to the Option Agreement or Sections 5.2(b)
and 5.2(c) shall be in full payment for the Class A Shares and in lieu of any
other payment to the outgoing Executive Director or such Person’s estate,
personal representative, or successor in interest, as the case may be, of any
kind.


(e)    Other Manner of Purchase or Transfer of Class A Shares. The purchase or
transfer of the Class A Shares may also be effected in such other manner and on
such other terms as the Parties shall expressly agree in writing.



5.3    Legends on Share Certificates; Safekeeping of Share Certificates.


All certificates representing Shares or other direct or indirect interests in
the Company or any Affiliate of the Company shall be kept under the control of
the Chairman or his designee. Each certificate representing the Shares or any
other direct or indirect interest in the


12


--------------------------------------------------------------------------------





Company, now or hereafter held by the Shareholders or their respective
Affiliates shall be stamped with certain legends required by the laws of
the MSAR and a legend in substantially the following form:


“The transfer and encumbrance of, and rights in, the shares represented by this
certificate are restricted under (a) the terms of a Shareholders’ Agreement, as
amended from time to time, a copy of which is on file at the office of Wynn
Resorts (Macau) S.A., and (b) rules of the gaming and securities authorities of
various jurisdictions.”



ARTICLE 6
REPRESENTATIONS, WARRANTIES, AND COVENANTS



6.1    Representations and Warranties of the Shareholders.


Each of the Shareholders hereby represents and warrants to the other Parties
that:


(a)    Company Shareholders. Each of the Shareholders that is a company (i) is a
private company limited by shares duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) possesses full
beneficial ownership of all legal and economic rights associated with the
Class B Shares or Class C Shares, as the case may be, held in its name,
(iii) does not act as a nominee or representative for any Person in respect of
any interest in such Class B Shares or Class C Shares, as the case may be, and
(iv) has made all required disclosures to all relevant Gaming Authorities.


(b)    Chen. Chen (i) is an individual who is a citizen and permanent resident
of the MSAR, (ii) possesses full beneficial ownership of all legal and economic
rights associated with the Class A Shares, (iii) does not act as a nominee or
representative for any Person in respect of any interest in the Class A Shares,
and (iv) has made all required disclosures to all relevant Gaming Authorities.


(c)    Power and Authority. Such Shareholder has all requisite power and
authority, corporate or otherwise, to carry on such Shareholder’s business as
contemplated by this Agreement.


(d)    Authorization of Agreement. Such Shareholder has all requisite power and
authority, corporate or otherwise, to enter into this Agreement and to
consummate the transactions contemplated hereby. This Agreement (i) has been
duly executed by such Shareholder and delivered to the other Parties, (ii) has
been effectively authorized by all necessary action, corporate or otherwise, of
such Shareholder, and (iii) constitutes a legal, valid, and binding obligation
of such Shareholder.


(e)    No Breach of Other Instruments. None of the execution, delivery or
performance of this Agreement or any of the transactions contemplated





--------------------------------------------------------------------------------





hereby or the fulfillment by such Shareholder of each of the terms and
conditions hereof shall violate or conflict with, result in a breach of any of
the terms or conditions of, constitute a default (or any event which, with
notice or lapse of time or both, would constitute a default) under, result in
the termination of, accelerate the performance required by, result in the
forfeiture of any right of such Shareholder under, or create any lien, security
interest, charge or encumbrance on any of such Shareholder’s properties pursuant
to any material agreement, indenture, mortgage, bond, deed of trust, promissory
note, lease, franchise, permit, license, registration, qualification or other
obligation or instrument to which such Shareholder is a party or by which such
Shareholder or any of such Shareholder’s properties or assets is bound or
affected, pursuant to the terms, conditions and provisions of (i) any such
agreement or instrument, (ii) any law, rule or regulation applicable to such
Shareholder, (iii) any order, writ, injunction, decree or judgment of any court,
governmental body or arbitrator by which such Shareholder is bound, or (iv) its
Charter Documents.


(f)    Foreign Corrupt Practices Act; Anti-Corruption Laws. Such Shareholder has
not taken any action that is in violation of the United States Foreign Corrupt
Practices Act of 1977 (as amended from time to time, the “FCPA”) or any other
anti-corruption law in any applicable jurisdiction, and without limiting the
foregoing, such Shareholder has not paid, offered or promised to pay, or
authorized the payment, directly or indirectly, of anything of value to any
Person employed or acting for or on behalf of any government official or
employee or any political party or candidate for political office, for the
purpose of inducing or rewarding any favorable action in any manner.



6.2    Representations and Warranties of the Company.


The Company represents and warrants to the Shareholders that:


(a)    Organization, Good Standing, and Authority. It is a company limited by
shares duly organized, validly existing and in good standing under the laws of
the MSAR. The Company has the corporate power and authority to own and use its
properties and to carry on all business contemplated by this Agreement.


(b)    Capitalization of the Company. Its entire registered, authorized and
outstanding capital is as described in Article 3.


(c)    Authorization of Agreement. It has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement (i) has been duly executed and delivered to the
Shareholders by the Company, (ii) has been effectively authorized by all
necessary action, corporate or otherwise, of the Company, and (iii) constitutes
a legal, valid and binding obligation of the Company.




14


--------------------------------------------------------------------------------





(d)    No Breach of Other Instruments. None of the execution, delivery or
performance of this Agreement or any of the transactions contemplated hereby or
the fulfillment by the Company of each of the terms and conditions hereof shall
violate or conflict with, result in a breach of any of the terms or conditions
of, constitute a default (or any event which, with notice or lapse of time or
both, would constitute a default) under, result in the termination of,
accelerate the performance required by, result in the forfeiture of any right of
the Company under, or create any lien, security interest, charge or encumbrance
on any of the properties of the Company pursuant to any material agreement,
indenture, mortgage, bond, deed of trust, promissory note, lease, franchise,
permit, license, registration, qualification or other obligation or instrument
to which the Company is a party or by which the Company or any of the properties
or assets of the Company is bound or affected, pursuant to the terms, conditions
and provisions of (i) any such agreement or instrument, (ii) any law, rule, or
regulation applicable to the Company, (iii) any order, writ, injunction, decree
or judgment of any court, governmental body or arbitrator by which the Company
is bound, or (iv) the Charter Documents of the Company.



6.3    Covenants of Chen.


Chen hereby covenants and agrees that Chen shall:


(a)    take no action and shall direct no Person to take any action that
violates or could violate the FCPA or any other anti-corruption laws, any Gaming
Laws or any Securities Laws;


(b)    retain full beneficial ownership of all legal and economic rights
associated with Chen’s interest in the Company;


(c)    make all disclosures required of Chen to all relevant Gaming Authorities
and Securities Authorities and cooperate with Wynn International and its
Affiliates to make any disclosures required of them to any relevant Gaming
Authority or Securities Authority;


(d)    faithfully observe the restrictions on Transfers of interests in or
portions of Class A Shares set forth in Article 5; and


(e)    perform all obligations required of Chen under this Agreement.


Chen shall provide a sworn and notarized declaration of the matters contained in
Section 6.1 and this Section 6.3 in the form attached hereto as Exhibit C.



ARTICLE 7
TERM AND TERMINATION







--------------------------------------------------------------------------------






7.1    Term.


This Agreement will continue in effect for so long as Wynn International, Wynn
Hong Kong or any of their respective Affiliates, or Chen owns any of the Shares,
unless it is earlier terminated pursuant to the terms of this Agreement;
provided, however, that notwithstanding the termination of the Company under the
laws of the MSAR, this Agreement shall continue in effect as a contract among
the Shareholders with respect to such provisions as impose a continuing
obligation upon any of them; and provided further that a Party that has sold or
transferred its (or hers or his) Shares in compliance with the terms of this
Agreement shall no longer be bound by the terms of this Agreement, except as to
the obligations that are intended to continue to apply to such Party.



7.2    Events of Default.


The occurrence and continuation of any of the following events or circumstances
by or with respect to any holder of Class A Shares shall constitute an Event of
Default by such Shareholder:


(a)    The liquidation, bankruptcy, dissolution, or appointment of an
administrator for such Shareholder;


(b)    Any failure by such Shareholder to cure its material breach of any
material provision of this Agreement within thirty (30) days following Notice
from the Company of such breach;


(c)    The commission by such Shareholder of any act of fraud or embezzlement or
any other intentional misconduct that may adversely affect the business or
affairs of the Company, Wynn International or any of their respective
Affiliates;


(d)    The existence or occurrence of any Gaming Problem or Securities Problem,
or any violation of the FCPA or any other anti-corruption laws, by or with
respect to Chen; or


(e)    The Transfer or attempted Transfer by such Shareholder of any Class A
Shares, except in accordance with Article 5 and as authorized by the MSAR
Government.



7.3    Remedies Upon Events of Default.


If an Event of Default described in Section 7.2 has occurred and is continuing,
the Company or any Person designated by the Company shall have the right (but
not the obligation) to redeem or purchase all Class A Shares owned by the
Shareholder to which the Event of Default relates (the “Defaulting Shareholder”)
at an aggregate price equal to One Macau Pataca (MOP1) (the “Default Price”).
The exercise by the Company of a right to redeem or purchase Class A Shares
pursuant to this Section 7.3 imposes no obligation on the Company to


16


--------------------------------------------------------------------------------





redeem or purchase any Shares and will not alter any other rights to which the
Company or the other Shareholders may be entitled at law or in equity,
including, without limitation, any personal liability of any Party.



7.4    Manner of Exercise.


The Company may exercise the option under Section 7.3 by Notice to the
Defaulting Shareholder stating that all or part of the Shares directly or
indirectly owned by such Defaulting Shareholder are being redeemed or purchased
and specifying the Event of Default giving rise to the option.



7.5    Closing.


The closing of any redemption, purchase or sale made pursuant to Sections 7.3
and 7.4 shall be held at a date, time and place specified by the Company.



7.6    Enforcement of Rights.


Any Transferring Shareholder or any other Shareholder against whom the Company
is contemplating exercising some right or option or pursuing some remedy under
this Agreement, hereby covenants and agrees that such Shareholder, as a
Shareholder and, subject to any fiduciary duties as a Director, officer or
manager of the Company, shall vote the same way as the majority of the other
Shareholders or directors, shareholders, officers or managers (as the case may
be) in all matters relating to the exercise of such right or option or the
pursuit of such remedy.



ARTICLE 8
INDEMNIFICATION



8.1    Indemnification by the Shareholders.


Each Shareholder hereby indemnifies the Company and holds the Company harmless
in respect of any and all claims, losses, damages, liabilities and expenses
(including, without limitation, settlement costs and any legal, accounting and
other expenses of investigating or defending any actions, claims or legal
proceedings or threatened actions, claims or legal proceedings, and any taxes or
other governmental charges payable in respect of any indemnification payments
hereunder) incurred by the Company, together with interest on cash disbursements
in connection therewith at the Reference Rate from the date such cash
disbursements were made by the Company until paid by the Shareholder, in
connection with the misrepresentation or breach of any representation, warranty,
covenant, agreement or obligation of the Shareholder contained in this Agreement
or any other instrument contemplated by this Agreement.







--------------------------------------------------------------------------------






8.2    Indemnification by the Company.


The Company hereby indemnifies the Shareholders and holds the Shareholders and
their respective Affiliates harmless in respect of any and all claims, losses,
damages, liabilities and expenses (including, without limitation, settlement
costs and any legal, accounting and other expenses of investigating or defending
any actions, claims or legal proceedings or threatened actions, claims or legal
proceedings and any taxes or other governmental charges payable in respect of
any indemnification payments hereunder) incurred by the Shareholders or their
respective Affiliates, together with interest on cash disbursements in
connection therewith at the Reference Rate from the date that such cash
disbursements were made by the Shareholders or their respective Affiliates until
paid by the Company, in connection with the misrepresentation or breach of any
representation, warranty, covenant, agreement or obligation of the Company
contained in this Agreement or any other instrument contemplated by this
Agreement,



8.3    Claims for Indemnification.


Whenever any claim shall arise for indemnification hereunder, the Indemnified
Party shall promptly give Notice to the Indemnifying Party of the claim and,
when known, the facts constituting the basis for such claim. In the event of any
claim for indemnification hereunder resulting from or in connection with any
action, claim or legal proceedings by a Person who is not a Party, the Notice to
the Indemnifying Party shall specify, if known, the amount or an estimate of the
amount of the liability arising therefrom.



8.4    Defense by Indemnifying Party.


In connection with any claim giving rise to indemnification hereunder resulting
from or arising out of any action, claim or legal proceeding by a Person who is
not a Party, if the Indemnifying Party is the Company or is the holder of the
Class B Shares or the Class A Shares, then such Indemnifying Party at its sole
cost and expense may, upon Notice to the Indemnified Party, assume the defense
of any such action, claim or legal proceeding if it acknowledges to the
Indemnified Party in writing its obligation to indemnify the Indemnified Party
pursuant to this Agreement in respect of such action, claim or legal proceeding.
The Indemnified Party shall be entitled to participate in (but not control) the
defense of any such action, claim or legal proceeding with its own counsel and
at its own expense. If the Indemnifying Party so assumes the defense of any such
action, claim or legal proceeding, the Indemnifying Party shall select counsel
to conduct the defense of such action, claim or legal proceeding, at its sole
cost and expense. The Indemnifying Party shall not consent to a settlement of,
or the entry of any judgment arising from, any such action, claim or legal
proceeding without the prior written consent (which consent shall not be
unreasonably withheld or delayed) of the Indemnified Party. If the Indemnifying
Party is permitted to but does not assume the defense of any such action, claim
or legal proceeding as aforesaid, (a) the Indemnified Party may defend against
such action, claim or legal proceeding, in such manner as it may deem
appropriate, including, without limitation, settling such action, claim or legal
proceeding, after giving Notice of the same to the Indemnifying Party, on such
terms as the Indemnified Party may deem appropriate, and (b) the Indemnifying
Party shall be entitled to participate in (but not control) the defense of such
action,


18


--------------------------------------------------------------------------------





claim or legal proceeding with its own counsel and at its own expense. If the
Indemnifying Party thereafter seeks to question the manner in which the
Indemnified Party defended such third Person’s action, claim or legal proceeding
or the amount or nature of any such settlement, the Indemnifying Party shall
have the burden to prove by a preponderance of the evidence that the Indemnified
Party did not defend or settle such action, claim or legal Proceeding in a
reasonably prudent manner.



8.5    Manner of Indemnification.


All indemnification provided hereunder shall be effected, at the sole option of
the Indemnified Party (a) out of a holdback or set‑off against any payment of
any amount of any type payable to the Indemnifying Party or any of its
Affiliates by the Indemnified Party or any of its Affiliates, (b) by (i) the
payment of cash in United States Dollars, (ii) delivery of a certified or
official bank check in United States Dollars, or (iii) a wire or telegraphic
transfer of funds in United States Dollars, in each case by the Indemnifying
Party.



ARTICLE 9

[not used]



ARTICLE 10
MISCELLANEOUS



10.1    Notices.


All notices, demands, and other communications required or permitted under this
Agreement (each, a ”Notice”) shall be in writing and, at the option of the
notifying Party, shall be either (a) personally delivered, (b) transmitted by
certified or registered mail or reputable international courier, postage
prepaid, return receipt requested, or (c) transmitted by telefax, answerback
requested, to the appropriate Party, as follows:


To the Company:    Wynn Resorts (Macau) S.A.
Rua Cidade de Sintra
Nape
Macau
Attn: Chief Financial Officer
Telefax: +853 2888 9966 / +853 2832 9966







--------------------------------------------------------------------------------





To Wynn Hong Kong:    Wynn Resorts (Macau), Limited
21/F, Edinburgh Tower,
The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ms. Betty Ho (Sekots Secretarial Services Limited)
Telefax: +852 2289 6709 / +852 2810 9888


To Wynn International:    Wynn Resorts International, Ltd.
First Floor, Millennium House
Victoria Road
Douglas
Isle of Man IM2 4RW
Attn: ILS Secretaries Limited, Company Secretary of Wynn Resorts International,
Ltd.
Telefax: +44 1624 682 500 / +44 1624 682 555


In the case of notices to
the Company, Wynn Hong Kong
and Wynn International,
with copies to:     Wynn Resorts (Macau) S.A.
Rua Cidade de Sintra
Nape
Macau
Attn: Legal Department of Wynn Resorts (Macau) S.A.
Telefax: +853 2888 9966 / +853 2832 9966




To Chen:    Ms. Chen Chih Ling Linda
Estrada De Pac OnS/NM-10,
EDF. Moradias 10 (Island Park), R/C M-10,
Taipa
Macau


The effective date of any Notice will be deemed to be (i) the date of receipt,
if delivered personally, (ii) the date seven (7) Business Days after posting, if
mailed or sent by courier, or (iii) twelve (12) hours after transmission by
telefax with confirmed answerback. The address of any Person set forth above may
be changed at any time and from time to time by such Person by Notice given
pursuant to this Section 10.1.




20


--------------------------------------------------------------------------------






10.2    Assignment.


Except as expressly provided in this Agreement, none of the Parties has any
right to Transfer any of the rights, duties or obligations granted by or imposed
in this Agreement. Any purported Transfer by any Party of any of the rights,
duties or obligations granted by or imposed in this Agreement shall be void and
without effect.



10.3    Successors and Permitted Transferees.


This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted Transferees; provided,
however, that this provision shall not be deemed to authorize the Transfer of
any Shares or any interest therein or portion thereof, which may be accomplished
only as expressly permitted pursuant to this Agreement.



10.4    Governing Law.


This Agreement shall be governed by, and construed, interpreted and enforced in
accordance with, the internal laws and not the laws pertaining to choice or
conflicts of laws, of the MSAR. The Parties hereby submit to the exclusive
jurisdiction of the courts of the MSAR in all actions relating to the
construction, interpretation, or enforcement of this Agreement and all rights
and obligations relating hereto.



10.5    Modifications, Amendments, and Waivers.


No modification, amendment or waiver of any provision of this Agreement shall be
effective unless it is in writing and signed by the Party to be charged. No
failure by any Party to (a) object to or act upon any breach by any other Party
of any provision of this Agreement, (b) insist upon strict performance of any of
the terms or provisions of this Agreement, or (c) exercise any option, right or
remedy provided for in this Agreement shall operate or be construed (except as
expressly provided in this Agreement) as a waiver or as a relinquishment for the
future of the same or any other term, provision, option, right or remedy
provided for in this Agreement. The provisions of this Section 10.5 may not be
modified, amended or waived except in accordance with this Section 10.5.



10.6    Not for Benefit of Creditors.


The provisions of this Agreement are intended only for the regulation of
relations between the Parties. This Agreement is not intended for the benefit of
non‑Party creditors and no rights are granted to non‑Party creditors under this
Agreement.







--------------------------------------------------------------------------------






10.7    Time of Essence.


The time and exactitude of the performance of each of the terms, obligations,
covenants and conditions of this Agreement are hereby declared and acknowledged
by the Parties to be of the essence.



10.8    Severability.


Wherever possible, each provision of this Agreement shall be interpreted in such
a manner as to be valid, legal and effective and to achieve the intent of the
Parties to the fullest extent possible and shall be enforced to the fullest
extent permitted by law. Any term or provision of this Agreement, or the
application thereof to any Party or circumstances, that is determined to any
extent or for any reason to be invalid, illegal or unenforceable in any
jurisdiction, shall as to that jurisdiction, be ineffective only to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction or in any other circumstances.



10.9    Survival.


The provisions of Articles 5, 6, 7, 8 and 10 and all obligations to make or
complete any payments due at the time of or as a result of any termination of
this Agreement shall remain in full force and effect notwithstanding the
termination of this Agreement (including the termination of this Agreement as to
a Party hereto), the dissolution of any of the Parties, the cessation of the
carrying on of the business by any of the Parties, and any investigation at any
time made by or on behalf of any Party, and shall expire only upon the
expiration of the applicable statute of limitations, if any.



10.10    Specific Performance.


The Parties agree that it is impossible to measure in money the damages that
would accrue to a Party by reason of a failure of the other to perform any of
its obligations under this Agreement. Therefore, if any Party shall institute
any action, claim or legal proceeding to enforce the provisions of this
Agreement, any Party against whom such action, claim or legal proceeding is
brought hereby waives the claim or defense that such Party has an adequate
remedy at law and this Agreement may be enforced by injunction or other
equitable relief ordered by any court of competent jurisdiction.



10.11    Entire Agreement.


This Agreement, including the Exhibits attached hereto and incorporated herein,
constitutes the entire agreement among the Parties relating to the matters
contained in and covered by this Agreement and, except as expressly provided
herein, supersedes all prior oral and written and all contemporaneous oral
agreements, arrangements, negotiations, commitments, statements, writings,
understandings and undertakings among the Parties with respect thereto.



10.12    Counterparts.


This Agreement may be executed in multiple counterparts, each of which will be
deemed to be an original, but all of which together constitute one (1) and the
same instrument.



























22


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on the Effective Date.




For an on behalf of WYNN RESORTS (MACAU) S.A., a Macau company






By:    /s/ Jason M. Schall    
Jason M. Schall
Authorized Signatory




For an on behalf of WYNN RESORTS (MACAU), LIMITED, a Hong Kong company






By:    /s/ Jason M. Schall    
Jason M. Schall
Authorized Signatory


For and on behalf of WYNN RESORTS INTERNATIONAL, LTD., an Isle of Man company






By:    /s/ Jason M. Schall    


Jason M. Schall
Authorized Attorney
        
CHEN CHIH LING LINDA




/s/ Chen Chih Ling Linda    
CHEN CHIH LING LINDA, an individual







